Title: To Benjamin Franklin from Herman Heyman’s Sons, with Franklin’s Note for a Reply, 17 February 1783
From: Sons, Herman Heyman’s,Franklin, Benjamin
To: Franklin, Benjamin


Sir!Bremen the 17. feb. 1783.
It is with the greatest Satisfaction, that we Observed by the Publick papers the Declaration of Independence from Great Brittain to the United States, a Situation which we Have heartily wished to the latter for many Years past, and by which means our Country, will be now abel to enter in the most frindly & advantageous Alliance with the same; to convince the United States from our wishes to accept the first Opportunity to enter in Connection with them, we purchased a Vessel and made an Expedition of the products of our Country by the same, in the latter end of last year, and such is now quite compleat, so that it will sail in about 3 Weeks, Our partners in this Expedition are Mr. Henry Talla & M Arnold Delius, the latter has taken the Liberty to write to you the 7 Inst. to which beg leave to refer ourselves, he is going along with the Cargo in the Rank as Supper Cargo, but afterwards, at first makes some stay in Nord America, to establish, if possible an uninterrupted traide between the United States and our place, which will be carried on under the Firm of Heymans Talla & Delius; Mr. Delius has mentioned to you allready that our first intention has been to send the Vessel to St. Thomas to sell the part of her Cargo, which was consisting of provisions, and to take an Opportunity to go with the Remainding to Philadelphia or Boston, but now the Declaration of Independency and the preliminares of peace being signed from great Brittain, made a material Alteration in the Destination of the Vessel, and we are determined to send it now direct to Nord America. We conceive that our Reception, in a Country which never had any direct Dealing with our part of the World might at first be somewhat Cool, and trade not be carried on in such a Spirit & Confidence as Merchand, which have been already in Connection before. We should therefore be infinitly Obliged to your Excelency to favour us with some Letters of Introduction & recommendation as well to the first houses in the most principal traiding places of the United States, as likewise to the Congress or Regency of the same, it would be against Delicacy, to say you much of the Security of our House, but we may say without vanity, that it is of the first Rank of our place, so the two other interested houses, above mentioned, enjoy likewise the first Credit. May we Still take the Liberty to beg of you the favour to address yourself by Mess: Giardot Haller & C: Mess. Cottin fils & Jauge at Paris, or Mess. fizeaux Grand & Comp. & Mess. Hope & Comp. & Mess. Luden & Comp in Amsterdam, and you’ll get convinced, that you introduce people to your good Country, which honesty & good Character, as well as their Security intitles them, to recive the best reception in the United States, We formerly recived at our house alone every year 5 or 6 Cargoes of Rice & 3 of Tobacco as the produce of Nord America by way of England, and our port at least Imported of the first 20 and of the Latter about 15 Cargoes in all.
You’ll excuse our Liberty to trouble you with the present but the Assurance of your Patrotism and uninterrupted Zeal for your Country makes us flatter ourselves, that you’ill take such in the light, that our Sincere Wishes and our only Views are, to make both our Country become in mutual Advantageous and the most amicabel Connections. We are convinced that it lays in your power to promote such, and to procure us and our City all such benefices or Emoluments, which are granted to other powers; may we therefore request from you these assistences and that you’ill favour us with such Letters as necessary to fullfill our most earnest Wishes, in particular that to the Congress, that we may recive their protection, and enjoy all the Benefice, which they grant to other Nations.
We have the honour to remain with the most Sincerest Regard Sir! Yr. most Obedient, & devoted humble Servants
Herman Heymans Sons
 
Endorsed: The Inhabitants of N. A. are accustomed to treat Strangers with Hospitality and Kindness, and a Recommendation to the Government to protect them is neither necessary nor usual. Enclose a Letter to Friends who will give Mr Delius any Advice that as a Stranger he may stand in need of [written in margin: Mr Bache / Mr Williams]
Notation: Herman Heymans Sons Bremen 17th. Febry. 1783
